Citation Nr: 1548203	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  10-22 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for vascular disease, claimed as due to exposure to carbon tetrachloride.


REPRESENTATION

Veteran represented by:	Christopher L. Loiacono, Agent


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2009 and January 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In accordance with his request, the Veteran was scheduled for a Board hearing before a Veterans Law Judge sitting at the RO in May 2015.  However, prior to the hearing, he withdrew his request for Board hearing pursuant to 38 C.F.R. 
§ 20.704(e) (2015).

In March 2015, the Veteran raised a claim of entitlement to service connection for tinnitus.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems,

FINDINGS OF FACT

1.  In a final July 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.

2.  The evidence received since the July 2008 rating decision is cumulative of the evidence at the time of the prior final denial of service connection for bilateral hearing loss, and does not raise a reasonable possibility of substantiating the claim.

3.  Vascular disease, to include peripheral artery disease, did not have its onset in service and is not otherwise related to the Veteran's active military service.

CONCLUSIONS OF LAW

1.  A July 2008 rating decision denying the claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2015)].

2.  Since the July 2008 rating decision, new and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The Veteran does not have vascular disease that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

In Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

In VAOPGCPREC 6-2014, VA's General Counsel recognized that, in Kent, supra,  the Court held that, upon receipt of a claim to reopen, VA must "look at the bases for the denial in the prior decision and . . . [provide] a notice letter that describes what evidence would be necessary to substantiate th[e] element or elements ... that were found insufficient in the previous denial."  However, it was further noted that, such holding in Kent, which required VA to provide case-specific notice upon receipt of a claim to reopen, is inconsistent with the subsequent Federal Circuit decisions in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009), and Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007), holding that section 5103(a)(1) is satisfied by "generic notice," i.e., notice that "identif[ies] the information and evidence necessary to substantiate the particular type of claim being asserted" by a claimant and rejecting the argument that the statute requires specific notice of missing evidence with respect to a particular claim.  Further, subsequent to Kent, Congress revised 38 U.S.C. § 5103(a) in Public Law 112-154 to authorize VA to provide notice under that section before VA receives the claim, such as by including the notice on standard application forms. Under the Federal Circuit's precedents and the revision made by Public Law 112-154,38 U.S.C. 
§ 5103(a)(1) cannot be construed to require notice tailored to the facts or circumstances of an individual claim.  

Therefore, VA's General Counsel determined that Kent is no longer controlling insofar as it construed former 38 U.S.C. § 5103(a) to require that VA provide such case-specific notice to a claimant who has filed an application to reopen a previously denied claim and, pursuant to 38 U.S.C. § 5103(a)(1), upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of the claim.

However, VA's General Counsel has since determined that, in light of subsequent decisions by the United States Court of Appeals for the Federal Circuit, and amendments to 38 U.S.C. § 5103(a), Kent is no longer controlling insofar as it requires VA to provide tailored notice of the information and evidence necessary to substantiate the specific element(s) that were found insufficient in the previous denial of the claim.  See VAOPGCPREC 6-2014.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, as referable to the Veteran's claim for service connection for vascular disease, an April 2009 letter, sent prior to the initial unfavorable decision issued in June 2009, and a June 2011 letter advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

With regard to the Veteran's application to reopen his previously denied claim of entitlement to service connection for bilateral hearing loss, a March 2013 letter, sent prior to the initial unfavorable decision issued in June 2009, advised the Veteran that his claim had previously been denied in a July 2008 rating decision on the basis that there was no evidence of hearing loss.  He was further informed of the definition of new and material evidence as well as the evidence and information necessary to substantiate his service connection claim.  Such letter also notified him of his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

With respect to VA's duty to assist, the Veteran's service treatment records (STRs) and Social Security Administration (SSA) records, as well as VA and private treatment records have been obtained and associated with the claims file.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded VA examinations in May 2013 and May 2014, the reports of which are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations are sufficient, as they are predicated on consideration of the VA and private treatment records in the Veteran's claims file, as well as specific examination findings.  The VA examiners considered the statements of the Veteran, and provided a rationale for the findings made, relying on and citing to the records reviewed, and they provided findings sufficient to apply the rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the pending claims has been met.  38 C.F.R. § 3.159(c)(4).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Application to Reopen a Previously Denied Claim

In the current appeal, the Veteran contends that he suffers from bilateral hearing loss due to his military service.  In this regard, a review of the claims file shows that the Veteran's claim was previously denied in a June 2008 RO decision, which was issued in July 2008.  The Veteran did not appeal and no new and material evidence was received in the first post-service year.  Accordingly, the RO decision is therefore final.  See 38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2008) [(2015)]; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.

For applications filed after August 29, 2001, as in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  See 38 C.F.R. 
§ 3.156(a) (2015).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

As noted above, the Veteran's original claim of entitlement to service connection for bilateral hearing loss was denied in a June 2008 rating decision, which was issued in July 2008.  The evidence associated with the Veteran's claims file at the time of the last final denial included STRs, VA treatment records, a June 2008 VA examination report, and the Veteran's statements.

At the time of the last final denial, the Veteran contended that he developed bilateral hearing loss as a result of an airplane cabin depressurization incident, which occurred during his military service.  See, e.g., the Veteran's claim dated November 2007 & the Veteran's statement dated December 2007.

The Veteran's available service records show active duty service from July 1967 to August 1974.  His STRs, including his December 1973 separation examination, document normal hearing bilaterally.  Notably, in a December 1973 Report of Medical History, the Veteran answered "don't know" to the question of whether he had hearing loss.

The Veteran's DD-214 form indicates that his military occupational specialty (MOS) was aircraft maintenance specialist.  The RO therefore conceded that the Veteran sustained acoustic trauma due to aircraft noise during the performance of his MOS.

The Veteran was afforded a VA examination in June 2008.  Audiometric testing indicated the following decibel losses:





HERTZ



500
1000
2000
3000
4000
Average
RIGHT
20
15
15
10
10
12.5
LEFT
15
    15
10
10
10
11.25

The June 2008 VA examiner also noted that the speech recognition scores were 96 percent, bilaterally.  Accordingly, the Veteran's hearing thresholds as documented by the June 2008 VA audiology examiner were below those recognized by VA as denoting hearing impairment.  See 38 C.F.R. § 3.385.  Consistently, the Veteran's speech recognition scores were above those recognized by VA as denoting hearing loss pursuant to 38 C.F.R. § 3.385.

In the June 2008 rating decision, the RO denied the Veteran's claim because there was no evidence of a current hearing loss disability sufficient for VA compensation purposes under 38 C.F.R. § 3.385.  As noted previously, he was notified of such denial, as well as his appellate rights, in July 2008; however, he did not enter a notice of disagreement and no new and material evidence was received within a year.  Consequently, such decision is final.  The Board's inquiry will therefore be directed to the question of whether the evidence received subsequent to such decision bears directly and substantially upon the specific matters under consideration.

After a review of the entire record, and for the reasons expressed immediately below, the Board concludes that new and material evidence to reopen the claim of entitlement to service connection for bilateral hearing loss has not been received.

The evidence associated with the claims file subsequent to the prior final decision includes the Veteran's February 2013 claim to reopen, VA and private treatment records, SSA records, a May 2013 VA examination report, and lay statements of the Veteran.

Notably, the newly added VA and private treatment records, as well as the SSA records do not document bilateral hearing loss.  Moreover, the May 2013 VA examination report identified the following findings:





HERTZ



500
1000
2000
3000
4000
Average
RIGHT
20
15
20
20
15
17.5
LEFT
25
    25
20
15
15
18.75

The May 2013 VA examiner also noted that the speech recognition scores were 94 percent, bilaterally.  Accordingly, the Veteran's hearing thresholds, as documented by the May 2013 VA audiology examiner, were also below those recognized by VA as denoting hearing impairment.  See 38 C.F.R. § 3.385.  Consistently, the Veteran's speech recognition scores were above those recognized by VA as denoting hearing loss pursuant to 38 C.F.R. § 3.385.  Accordingly, although this evidence is new, it is unfavorable to the hearing loss claim and thus does not provide a basis for reopening.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to a claimant is not new and material).

The Board additionally notes that the lay statements of the Veteran, although new, are not material as these statements are simply reiterative of his prior statements concerning etiology of his bilateral hearing loss.  To this end, while the Board acknowledges that the Veteran is presumed credible for the purpose of determining whether new and material evidence has been submitted, the record does not indicate that he is competent to opine on complex medical questions such as audiometric thresholds.

The Board has considered the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010).  In that decision, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  Id; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) and Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  However, as indicated above, in the current appeal the Veteran has not provided evidence in support of a current diagnosis of hearing loss sufficient for VA compensation purposes, which was not previously considered in a prior decision.  Accordingly, his contentions made during the current appeal may not be deemed to be both new and material.  Shade, supra.

The Veteran has been afforded ample opportunity to submit new and material evidence.  As the additionally received evidence does not tend to establish any point not previously demonstrated, it is cumulative.  See 38 C.F.R. § 3.156(a).  The Board must therefore conclude that new and material evidence has not been received and that the Veteran's claim for service connection for bilateral hearing loss is not reopened.

III.  Service Connection for Vascular Disease

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In some cases, service connection may also be established under 38 C.F.R. 
§ 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b)  relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Inasmuch as the Veteran is not claiming entitlement to service connection for a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1377; see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In this matter, the Veteran asserts that he has vascular disease, which was incurred as a result of exposure to carbon tetrachloride during his active military service.  See, e.g., the Veteran's statement dated April 2009.  Specifically, he stated that he cleaned airplane parts and bearings with carbon tetrachloride in the performance of his MOS.  Id.  For the reasons set forth below, the Board concludes that service connection is not warranted.

As indicated above, the Veteran served on active duty from July 1967 to August 1974.  His STRs, including his December 1973 separation examination, are pertinently absent any documentation of in-service complaints of vascular disease.  His DD-214 confirms a MOS of aircraft maintenance specialist.  Moreover, the Veteran's service personnel records show that the Veteran inspected, repaired, and performed modifications on aircraft.  Notably, the RO conceded that the Veteran was exposed to carbon tetrachloride based upon his MOS.

Post-service treatment records dated in December 2005 indicate that the Veteran was diagnosed with peripheral vascular disease by ultrasound.  In an April 2007 letter, Dr. J.M. noted that he was concerned about the Veteran's "significant peripheral occlusive vascular disease involving the aorto iliac and superficial femoral artery systems."  In an April 2009 letter, Dr. T.P. stated that the Veteran had been under his care since June 2008.  Dr. T.P. indicated that the Veteran had a past medical history of severe peripheral artery disease leading to a right femoral bypass surgery in 1999 and multiple right leg stents in 2004.  The Veteran underwent vascular surgery in October 2008 for a right femoral to popliteal and tibioperoneal bypass.  Dr. T.P. noted that the Veteran "was exposed to significant amounts of carbon tetrachloride while serving in the Armed Forces and is seeking evaluation as to whether this contributed to his severe vascular disease as there is no significant family history to the same."  Dr. T.P. did not provide a nexus opinion.

In the Veteran's August 2010 notice of disagreement, he reported that he began experiencing leg pain in the mid-1980's and was diagnosed with vascular disease in 1998.

The Veteran was afforded a VA examination in May 2014 at which time the examiner diagnosed him with peripheral artery disease status-post right lower extremity femoral-popliteal bypass.  With respect to the question of medical nexus, the examiner concluded that "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that the "[c]arbon tetrachloride exposure has not been associated with peripheral vascular disease . . . The Veteran's peripheral arterial disease thus cannot be due to claimed exposure."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

With respect to the current claim, the Board finds that the competent medical evidence demonstrating the absence of nexus between the currently diagnosed peripheral vascular disease and the Veteran's active duty service outweighs the medical evidence suggestive of a nexus.  As indicated above, the May 2014 VA examination report was based on review of the Veteran's medical history, as well as interview and physical examination of the Veteran; the Board therefore places significant weight on the findings of the May 2014 VA examiner.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Moreover, the findings of the May 2014 VA examiner are consistent with toxicity reports obtained by the RO including an EPA Hazard-Summary on carbon tetrachloride, which was created in April 1992 and revised in January 2000, as well as the toxicological profile for carbon tetrachloride by the Agency for Toxic Substances and Diseases Registry.

In addition, the Veteran has not produced a medical opinion to contradict the conclusions of the May 2014 VA examiner.  In this regard, he has been afforded ample opportunity to present competent medical evidence in support of his claim; however, he has not done so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).

Based on a review of the evidence, the Board finds that service connection for vascular disease, to include peripheral artery disease, and is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the Veteran's contentions in support of medical nexus.  As a lay person, the Veteran is competent to report observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to provide an opinion on such a complex medical question as it extends beyond an observable cause-and-effect.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  Specifically, the relationship between his vascular disease and any instance of his military service, to include chemical exposure, involves knowledge of the vascular system and the impact toxins have on it.  Therefore, to the extent that the Veteran or his agent are now claiming that his peripheral vascular disease was caused by his carbon tetrachloride exposure, laypersons without medical training, such as the Veteran and his agent, are not competent to comment on such complex medical matters.  See 38 C.F.R. 
§ 3.159(a)(1) (2015).  The Board further observes that the Veteran's contentions are contradicted by the findings of the May 2014 VA examiner who specifically considered the Veteran's lay statements in rendering his negative opinion.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for vascular disease, to include peripheral artery disease.  Accordingly, the preponderance of the evidence is against this service connection claim.  See 38 U.S.C.A § 5107.



ORDER

New and material evidence having not been received, the application to reopen a claim of entitlement to service connection for bilateral hearing loss is denied.

Service connection for vascular disease is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


